Citation Nr: 0410721	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  02-19 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for Osgood-Schlatter 
disease of the left knee.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1951 to February 
1953.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 


FINDINGS OF FACT

1.  By an unappealed June 1996 decision, the Board denied service 
connection for Osgood-Schlatter disease of the left knee.  

2.  Evidence submitted subsequent to the June 1996 Board decision 
is evidence previously submitted to agency decisionmakers, 
evidence that does not relate to an unestablished fact necessary 
to substantiate the claim, evidence that is duplicative, 
cumulative, or redundant, and evidence that does not raise a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted, and the claim 
for entitlement to service connection for Osgood-Schlatter disease 
of the left knee is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108, 7104(b) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.1100  
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).  While the VCAA does not 
serve as a basis to reopen a claim (unless new and material 
evidence is presented), the law does include the enhanced duty to 
notify.  The RO provided the veteran with a copy of the December 
2001 rating decision, June 2002 Statement of the Case (SOC), and 
January 2003 Supplemental Statement of the Case (SSOC), which 
together informed the veteran of the evidence needed to reopen his 
claim and the reasons why the RO declined to reopen the claim.  
The Board, however, observes that the rating decision and SOC show 
that the RO erroneously cited and applied the old regulation 
pertaining to new and material evidence claims.  

The definition of "new and material" evidence was revised in 
August 2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2002).  The change in the law pertains to 
claims filed on or after August 29, 2001.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  The veteran's application to reopen 
his claim for entitlement to service connection for Osgood-
Schlatter disease of the left knee was initiated in November 2001.  
Thus, the new definition of "new and material" evidence is 
applicable to his claim.  Whether the Board must remand an appeal 
to the RO to cure a deficiency depends on the circumstances of the 
individual case.  Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  

The Board finds that the error did not prejudice the veteran 
because the old definition of "new and material" evidence is 
arguably more general than the new definition.  Under the old 
definition, new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a) (2001) (emphasis added); see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The new definition 
more specifically provides, in part, that the new and material 
evidence must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (a) (2002 & 2003).  The RO found that 
the evidence submitted after the Board's June 1996 decision did 
not meet the criteria of "new and material" evidence under the old 
definition, so certainly the RO would not have found that the 
evidence constituted "new and material" evidence under the new 
more restrictive definition.  Thus, there is no reasonable 
possibility that a different outcome could have resulted had the 
RO considered the new regulation pertaining to new and material 
evidence claims in the first instance.

The SSOC provided the veteran with notice of the law and 
implementing regulations of the VCAA.  The veteran withdrew his 
request for a personal hearing before the local RO and opted for 
an informal hearing.  The October 2002 Informal Conference Report 
shows that the RO thoroughly addressed with the veteran the 
history of his claim, the reasons for the denials, and the type of 
evidence needed to reopen the claim.  In particular, the RO 
advised the veteran that he needed a new medical opinion from a 
qualified expert that rebutted the opinion rendered by Dr. M.A.P.  
The RO advised the veteran that the opinion must be supported by a 
rationale of its findings.  Thus, the RO advised the veteran of 
the delegation of responsibility between VA and the veteran in 
procuring the evidence necessary to substantiate his claim. 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
specificity of the notice provided to the veteran at the informal 
hearing was after the initial adjudication of the claim, but there 
was no prejudicial error to the veteran.  Pelegrini v. Secretary 
of Veterans Affairs, No. 01-944 (Vet. App. Jan. 13, 2004).  The 
veteran submitted a medical opinion from Dr. K.S.S. in January 
2003.  A Decision Review Officer considered this evidence and 
readjudicated the veteran's claim in January 2003 as directed by 
the RO.  The SSOC of that decision was provided to the veteran.  
Accordingly, the requirements under the law as pertains to new and 
material evidence claims have been met, and the Board will proceed 
with appellate review.  

A review of the claims file reveals that the claim for service 
connection for Osgood-Schlatter disease of the left knee was 
previously denied by a June 1996 Board decision.  The veteran was 
mailed a copy of this decision in June 1996 and he was notified of 
his rights in VA Form 4597, attached to the decision.  The 
veteran, however, did not perfect an appeal to the United States 
Court of Appeals for Veterans Claims and the Board decision became 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2003).  In November 2001, the veteran filed a statement in which 
he indicated that he wanted to reopen the previously denied claim. 

Evidence associated with the claims file prior to the Board's June 
1996 decision follows.  Service medical records showed that the 
veteran's preinduction physical examination noted the following, 
"history of recurring injury in left knee.  No definite internal 
derangement.  Mildly symptomatic.  N[ot] S[ignificant] N[ot] 
D[isqualifying]."  During service, the veteran was seen in the 
orthopedic clinic in March 1951 and April 1951 for complaints of 
left knee pain and aching secondary to Basic Training exercises 
(marching).  X-rays of his left knee taken in March 1951, revealed 
a characteristic deformity of the tibial tubercle viewed as 
consistent with Osgood-Schlatter disease.  The studies were 
otherwise interpreted as negative.  The physical examination 
conducted in April 1951, revealed a prominent tender tibial 
tubercle; however, there was no evidence of muscular atrophy, 
instability, other points of tenderness, or limitation of motion.  
The examiner concluded that the medical history, clinical findings 
on examination, and aforementioned radiographic findings, 
supported a diagnostic impression of old Osgood-Schlatter disease.  
The examiner opined that Osgood-Schlatter disease was a very 
common disease and should not cause all the symptoms complained of 
by the veteran. The remaining service medical records showed no 
further complaints or treatment for Osgood- Schlatter disease or 
any other left knee condition.  The separation physical 
examination conducted in February 1953 noted "no significant 
abnormalities."  

A statement from a former employer dated in May 1953, indicated 
that the veteran was terminated from his position on account of a 
"trick knee."  An April 1951 statement from the veteran's family 
physician, Dr. L. H. W., noted that the veteran had had a problem 
with his left knee since 1947, that he suffered from Osgood-
Schlatter disease, and that physical strain was harmful to his 
condition.  A January 1953 statement from Dr. L.H.W. noted that 
the veteran felt strongly that his military service had aggravated 
the condition.  Dr. L.H.W. reported that x-rays taken in December 
1953, revealed a large, somewhat fragmented extra segment of bone 
in the area of the tibial tubercle that measured approximately two 
and one-half centimeters.  A March 1954 statement from Dr. L.H.W. 
noted that he had seen the veteran on "several occasions" since 
April 1951, and that it was his opinion that the veteran's Osgood-
Schlatter disease, "... persist[ed] to date and that it [was] 
highly probable that this condition alone [was] causing the 
symtoms [sic] when subjected to physical strain."  He further 
opined that, "... no one [could] deny that chances [were] he 
aggravated it with the physical routine required [in military 
service]."  A May 1978 statement from Dr. L.H.W. noted complaints 
of leg pain and the results of a back examination.  A December 
1987 statement from Dr. L.H.W. essentially reiterated that 
physician's previous remarks contained in the statements dated in 
1951 to 54, concerning in-service aggravation of the veteran's 
Osgood-Schlatter disease. 

St. Cloud Hospital records dated from January 1946 to December 
1987 included x-ray evidence of Osgood Schlatter disease in 
January 1946.  Schaefer Chiropractic Center records and other 
private records noted treatment for complaints of pain in the 
veteran's low back, right shoulder and left leg in 1961, 1979 and 
1985, coincident with an automobile accident (1961) and multiple 
falls (1979 and 1985), for which the primary symptoms and 
diagnoses related to a lumbar strain condition. No specific 
complaints or treatment for the veteran's left knee were reported 
or identified in connection with these accidents.

VA treatment records dated from August 1984 to May 1993 noted 
complaints of and treatment for left knee pain. 

The veteran presented testimony on his left knee disorder at a 
personal hearing at the local RO in March 1991.  

The medical opinions of private treating chiropractors, Drs. 
M.J.S. and R.J.J., as well as a statement from a physician, Dr. 
D.F., dated in 1990, 1992, and 1995, essentially posited in 
equivalent language that the veteran's Osgood- Schlatter disease 
was aggravated in service due to strenuous physical activities and 
his currently diagnosed chronic degenerative arthritis of his left 
knee resulted there from.

The June 1994 VA orthopedic examination report contained a medical 
opinion based on a review of the evidence then of record in the 
claims file.  The examiner noted that although activities such as 
basic training could be associated with discomfort about the 
tibial tubercle, it was his opinion that there was no pathological 
change induced by these activities.  The examiner maintained that 
the usual pathological complication of Osgood-Schlatter disease 
would be a tear of the ligamentous insertion of the quadriceps to 
the tibial tubercle, which was not found to be a finding at any 
time.  The examiner reported that the veteran's current complaints 
still manifested a residual focal tenderness over the tibial 
tubercle as a manifestation of old disease not yet totally 
resolved, but the vast majority of the veteran's complaints (the 
crepitus and the discomfort over the joint line and over the 
patella) were compatible with osteoarthritis of the left knee.  
The veteran underwent another examination in December 1994.  
Diagnoses of Osgood-Schlatter disease of the left knee associated 
with chronic pain and mild osteoarthritis of the left knee were 
noted.  

Dr. M.A.P., Assistant Professor of Orthopaedics & Rehabilitation, 
Vanderbilt Sports Medicine Center, Vanderbilt University Medical 
Center, furnished an independent medical expert opinion in March 
1996.  After a review of all of the evidence of record and a 
thorough discussion of the veteran's medical history relative to 
his Osgood-Schlatter disease, Dr. M.A.P. opined that natural 
history studies had not shown a causal or etiologic relationship 
between Osgood-Schlatter disease and the onset of knee area 
osteoarthritis.  Dr. M.A.P. opined that although it was possible 
that the veteran's complaint of knee pain and associated tibial 
tubercle tenderness upon examination, which occurred during basic 
training, was related to his previous Osgood-Schlatter disease and 
residual tibial tubercle deformity, these types of symptoms were 
most consistent with only temporary and transient inflammation at 
the inferior aspect of the patellar tendon without permanent 
pathologic change.  Dr. M.A.P. explained that Osgood-Schlatter 
disease was a static process in that although it could cause 
intermittent symptoms of anterior knee pain and tenderness, 
especially with prolonged kneeling, this did not cause progressive 
bony (radiographic) or soft tissue injury.  Dr. M.A.P. reasoned 
that the fact that the veteran required evaluation on only two 
occasions, with both occasions occurring less than one month 
apart, supported a transient process without permanent sequelae.  
Dr. M.A.P. noted that there were no examination findings 
indicative of an irreversible complication such as extensor 
mechanism disruption.  Dr. M.A.P. further noted that the June 1994 
VA orthopedic examination findings of residual focal tenderness 
over the tibial tubercle were consistent with incompletely 
resolved old disease; however, the vast majority of the veteran's 
physical findings, including joint line tenderness, limited range 
of motion, medial joint crepitus, palpable medial osteophytes with 
a lack of patellar tenderness, and negative patellar stress test, 
were compatible with left knee osteoarthritis.  Dr. M.A.P. 
maintained that the fact that the veteran received excellent 
relief of his knee-related symptoms with an intraarticular 
cortisone injection in about 1993, supported osteoarthritis as the 
etiology of his current clinical presentation.
  
The June 1996 Board decision denied the veteran's claim on the 
following bases: (1) the greater weight of the evidence showed 
that the veteran's Osgood-Schlatter disease of the left knee was a 
congenital or developmental abnormality; (2) the greater weight of 
the evidence showed that Osgood-Schlatter disease of the left knee 
did not undergo a pathologic increase in severity during service; 
(3) the greater weight of the evidence showed that there was no 
causal or etiologic relationship between Osgood-Schlatter disease 
of the left knee and the onset of the veteran's current left knee 
osteoarthritis.  

Evidence associated with the claims file after the Board's June 
1996 decision included statements dated in September 2001, from 
servicemen who served with the veteran.  The servicemen noted that 
the veteran injured his knee during service and he went to sick 
call several times.  One serviceman reported that the veteran's 
knee appeared to be worse at the end of their service.  The Board 
finds that while these statements are new, they are not material 
to the medical question of whether the veteran's pre-existing left 
knee condition was aggravated during service.  38 C.F.R. § 3.156 
(a)(2003).  While the servicemen are competent to describe what 
they observed, they have not been shown to possess the requisite 
medical expertise needed to render either a diagnosis or a 
competent opinion regarding medical causation.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993);  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Statements from the veteran received by 
the RO in May 1996 and January 2003 do not constitute new and 
material evidence for the same reason.  

Dr. D.F.'s records dated from May 1985 to January 1993, Schaefer 
Chiropractic Center records dated from 1979 to 1994, VA treatment 
records dated from December 1981 to May 2002, and St. Cloud 
Orthopedic Associates records dated from October 1998 to March 
2001, do not constitute new and material evidence as some records 
are duplicates of records previously considered by decisionmakers.  
38 C.F.R. § 3.156 (a)(2003).  The other records either relate to 
another disability or are cumulative or redundant of the evidence 
of record at the time of the last prior final denial of the claim.  
Id.  It is an established fact that the veteran has a current left 
knee disability manifested by osteoarthritis and old Osgood-
Schlatter disease.

Lastly, the Board finds that while the December 2002 letter from 
Dr. K.S.S. is new, it is not material to the unestablished fact 
that the veteran's preexisting left knee disorder underwent an 
increase in severity and that the currently diagnosed arthritic 
findings are causally related to Osgood-Schlatter disease.   

In the December 2002 letter, Dr. K.S.S. reported that she reviewed 
Dr. L.H.W.'s notes and Dr. M.A.P.'s report.  Dr. K.S.S. indicated 
that overall, she agreed with Dr. M.A.P.  Dr. K.S.S. noted, 
however, that there was "clearly indication of progression of the 
fragmentation of the tubercle via x-ray records from pre Army 
involvement as opposed to his service x-rays, which [did], in 
fact, show increased fragmentation of the tubercle."  Dr. K.S.S. 
related that the disorder continued to give the veteran symptoms 
even up until the time she performed a total knee replacement and 
excision of ossicle at the anterior portion of his knee in March 
2001.  Dr. K.S.S. reported that it was also notable that the 
veteran visited with Dr. Z. in 1964 and related an episode where 
he jumped from a tank and sustained a locked left knee for a 
period of time but it eventually resolved.  Dr. K.S.S. referenced 
a service dispensary record dated in March 1951, which noted that 
an x-ray of the veteran's left knee had been ordered for possible 
torn meniscus.  Dr. K.S.S. opined that the likelihood was at the 
time of the injury, the veteran sustained a locked meniscus that 
eventually spontaneously reduced.  Dr. K.S.S. noted that the long 
term sequela of meniscal injury was well known to produce 
arthrosis.  Dr. K.S.S. concluded that overall, she felt that the 
veteran was entitled to some disability benefits related to his 
left knee, not only from aggravation of his Osgood-Schlatter 
disease, but ultimately for his left knee arthrosis, which likely 
was caused or at least accelerated due to a meniscal injury while 
in service.   

The Board notes that the presumption of credibility of the 
evidence does not arise in this instance.  Justus v. Principi, 3 
Vet. App. 510, 512-13 (1992).  Rather, the issue here is the basis 
upon which Dr. K.S.S.'s opinion was made.  Dr. K.S.S.'s medical 
opinion is based on an inaccurate factual predicate.  The facts 
before the Board in June 1996 were that x-rays of the veteran's 
left knee taken in March 1951, revealed a characteristic deformity 
of the tibial tubercle viewed as consistent with Osgood-Schlatter 
disease.  The service medical records noted that the studies were 
otherwise interpreted as negative.  Thus, while the service 
medical records note a "possible torn meniscus," it is clear from 
the x-rays and the findings reported that the veteran did not in 
fact sustain a meniscal injury as speculated by Dr. K.S.S.  The 
Board notes that an opinion based on an inaccurate factual premise 
has no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-461 
(1993).  As Dr. K.S.S.'s medical opinion rests on an inaccurate 
factual predicate, the opinion does not raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a)(2003).  

Accordingly, having determined that no new and material evidence 
has been submitted, the claim is not reopened.  As the 
preponderance of the evidence is against the appellant's claim, 
the "benefit of the doubt" rule is not applicable.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).










ORDER

New and material evidence having not been submitted, the claim of 
entitlement to service connection for Osgood-Schlatter disease of 
the left knee is not reopened.  



	                        
____________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



